Exhibit 10.2

SECURITIES ISSUANCE AGREEMENT

THIS SECURITIES ISSUANCE AGREEMENT (the “Agreement”), dated as of January 13,
2015, by and among ZIOPHARM Oncology, Inc., a Delaware corporation (the
“Issuer”), the University of Texas System Board of Regents on behalf of The
University of Texas M.D. Anderson Cancer Center, an agency of the State of Texas
(“MD Anderson”). Capitalized terms used herein but not otherwise defined shall
have the meanings given to them in Section 1.4.

RECITALS

A. Concurrently with the execution of this Agreement, the Issuer and Intrexon
Corporation, a Virginia corporation (“Intrexon” and together with the Issuer,
the “Licensees”), are entering into a License Agreement with the Board of
Regents (the “Board”) of the University of Texas System, on behalf of MD
Anderson (the “License Agreement”), pursuant to which the Board, on behalf of MD
Anderson, is licensing the rights to certain technology (the “License”) to the
Licensees.

B. In partial consideration of the License under the License Agreement, each
Licensee has agreed to issue and sell to MD Anderson certain shares of such
Licensee’s common stock.

C. The Issuer and MD Anderson are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506(b) of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Issuer and MD Anderson agree as
follows:

ARTICLE I

PURCHASE AND SALE

1.1 Authorization of Sale of Shares.

(a) Issuer Shares. Subject to the terms and conditions of this Agreement, the
Issuer shall issue to MD Anderson Ten Million, One Hundred Twenty-four Thousand,
Five Hundred Sixty-One (10,124,561) shares of Issuer Common Stock (the “Issuer
Shares”).

(b) Capital Adjustments. If after the date hereof, but prior to the date the
Issuer Shares have been issued to MD Anderson in accordance with Section 1.3(a):
(i) the outstanding shares of Issuer Common Stock shall be subdivided or split
into a greater number of shares or a dividend in Issuer Common Stock shall be
paid in respect of Issuer Common Stock or (ii) the outstanding shares of Issuer
Common Stock are combined, then all share quantities in this

 

1



--------------------------------------------------------------------------------

Agreement not yet issued shall be appropriately adjusted to reflect such stock
split, stock dividend or conjunction. If after the date hereof, but prior to the
date the Issuer Shares have been issued to MD Anderson in accordance with
Section 1.3(a): (i) the Issuer shall pay a dividend in securities of the Issuer
(other than in Issuer Common Stock) or of other property (including cash) on
Issuer Common Stock, or (ii) there shall occur any merger, consolidation,
capital reorganization or reclassification in which Issuer Common Stock is
converted or exchanged for securities, cash or other property, the class or
series of stock constituting Issuer Common Stock for purposes of this Agreement,
shall be appropriately adjusted to reflect such other dividend, merger,
consolidation, capital reorganization or reclassification. After any event
referenced in clauses (i) through (ii) of the immediately preceding sentence is
consummated, if applicable, all references herein to Issuer Common Stock shall
be deemed to refer to the capital stock or property (including cash) into or for
which the Issuer Common Stock was converted or exchanged, with the necessary
changes in detail.

1.2 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing, (a) the Issuer shall issue and sell to MD Anderson, and MD Anderson
shall purchase from the Issuer, the Issuer Shares. The closing of the issuance
of the Issuer Shares to MD Anderson by the Issuer (the “Closing”) will occur,
subject to the conditions set forth in Article V, within the time period
specified in the License Agreement or on such other date as the Issuer and MD
Anderson may agree upon (the “Closing Date”). The Closing shall take place at
the offices of Cooley LLP, 500 Boylston Street, Boston, Massachusetts, 02116 or
at such other place as the Issuer and MD Anderson may agree upon.

1.3 Closing Deliverables.

(a) Promptly following the Closing, the Issuer shall deliver to MD Anderson
certificates representing the Issuer Shares purchased at the Closing, registered
in the names of MD Anderson.

(b) At the Closing, the Issuer and MD Anderson shall execute and deliver the
Registration Rights Agreement.

1.4 Defined Terms Used in This Agreement. In addition to the terms defined
elsewhere in this Agreement, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms of “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

“Issuer Common Stock” means the Issuer’s common stock, par value $0.001 per
share.

“Issuer Covered Person” means, with respect to the Issuer as an “issuer” for
purposes of Rule 506 promulgated under the Securities Act, any Person listed in
the first paragraph of Rule 506(d)(1).

 

2



--------------------------------------------------------------------------------

“NASDAQ” means the NASDAQ Stock Market, LLC.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Registration Rights Agreement” means that certain Registration Rights Agreement
of even date herewith, among the Issuer and MD Anderson, in the form of
Exhibit A attached to this Agreement.

“Trading Day” means a NASDAQ trading day.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the License Agreement, and the schedules and exhibits attached hereto and
thereto.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

Subject to and except as set forth in the SEC Documents (as defined below) or on
the Disclosure Schedule which is arranged in sections corresponding to the
sub-section numbered provisions contained below in this Section, the Issuer
hereby represents and warrants to MD Anderson as of the date hereof as follows:

2.1 Organization, Good Standing and Power. The Issuer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and as described in the reports filed by the Issuer with the Commission pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), since the end of the Issuer’s 2013 fiscal year through the
date hereof, including, without limitation, the Issuer’s most recent quarterly
report on Form 10-Q. The Issuer does not have any subsidiaries. The Issuer is
qualified to do business as a foreign corporation and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect. For the purposes of this Agreement, “Material
Adverse Effect” means any effect on the business, operations, properties or
financial condition of the Issuer that is material and adverse to the Issuer,
taken as a whole, and any condition, circumstance or situation that would
prohibit the Issuer from entering into and performing any of its obligations
hereunder.

2.2 Authorization; Enforcement. The Issuer has the requisite corporate power and
authority to enter into and perform the Transaction Documents and to issue and
sell the Issuer Shares to be issued by the Issuer in accordance with the terms
hereof. The execution, delivery and performance of this Agreement by the Issuer
and the consummation by it of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action, and no further
consent or authorization of the Issuer, its board of directors or stockholders
is required. When executed and delivered by the Issuer, this Agreement shall
constitute a valid and binding obligation of the Issuer enforceable against the
Issuer in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization,

 

3



--------------------------------------------------------------------------------

moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application. The Issuer’s board of
directors, at a meeting duly called and held, adopted resolutions approving the
transactions contemplated hereby, including the issuance of the Issuer Shares to
be issued by the Issuer pursuant to this Agreement.

2.3 Issuance of Issuer Shares. The Issuer Shares to be issued and sold by the
Issuer hereunder have been duly authorized by all necessary corporate action
and, when paid for and issued in accordance with the terms hereof, will be
validly issued, fully paid and nonassessable. In addition, the Issuer Shares
will be free and clear of all liens, claims, charges, security interests or
agreements, pledges, assignments, covenants, restrictions or other encumbrances
created by, or imposed by, the Issuer (collectively, “Encumbrances”) and rights
of refusal of any kind imposed by the Issuer (other than restrictions on
transfer under applicable securities laws) and the holder of the Issuer Shares
shall be entitled to all rights accorded to a holder of Issuer Common Stock.

2.4 No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Transaction Documents by the Issuer and the consummation by
the Issuer of the transactions contemplated hereby do not and will not (i)
violate any provision of the Issuer’s certificate of incorporation or bylaws as
currently in effect, (ii) conflict with, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Issuer is a
party or by which the Issuer’s properties or assets are bound, or (iii) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Issuer or by which any property or asset
of the Issuer is bound or affected. The Issuer is not required under federal,
state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue and sell the Issuer Shares to be
issued by the Issuer in accordance with the terms hereof (other than any
filings, consents and approvals which may be required to be made by the Issuer
under applicable state and federal securities laws, rules or regulations prior
to or subsequent to the Closing).

2.5 Capitalization. The issued and outstanding shares of capital stock of the
Issuer have been validly issued, are fully paid and nonassessable and are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Issuer has an authorized, issued and outstanding capitalization as set forth in
the Issuer’s most recent annual report on Form 10-K or quarterly report on Form
10-Q (other than the grant of additional awards under the Issuer’s equity
incentive plans or changes in the number of outstanding shares of Issuer Common
Stock due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible or exchangeable into, shares of
Issuer Common Stock outstanding). Except as disclosed in the Issuer’s most
recent annual report on Form 10-K or quarterly report on Form 10-Q, the Issuer
does not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities (other than the grant of additional awards
under the Issuer’s equity incentive plans).

 

4



--------------------------------------------------------------------------------

2.6 SEC Documents, Financial Statements. The Issuer represents and warrants that
as of the date hereof, the Issuer Common Stock is registered pursuant to
Section 12(b) of the Exchange Act. Since January 1, 2013, the Issuer has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act (the “SEC Documents”). At the times of their respective filing, all
such reports, schedules, forms, statements and other documents of the Issuer
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder. At the times
of their respective filings, such reports, schedules, forms, statements and
other documents of the Issuer did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. As of the date hereof, the Issuer meets
the “Registrant Requirements” for eligibility to use Form S-3 set forth in
General Instruction I.A to Form S-3. As of their respective dates, the financial
statements of the Issuer included in the SEC Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the
consolidated financial position of the Issuer as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

2.7 Accountants. The Issuer represents and warrants that McGladrey LLP, whose
report on the financial statements of the Issuer is filed with the Commission in
the Issuer’s Annual Report on Form 10-K for the year ended December 31, 2013,
was, at the time such report was issued, an independent registered public
accounting firm as required by the Securities Act. Except as described in the
SEC Documents and as preapproved in accordance with the requirements set forth
in Section 10A of the Exchange Act, to the Issuer’s knowledge, McGladrey LLP has
not engaged in any non-audit services prohibited by subsection (g) of
Section 10A of the Exchange Act on behalf of the Issuer.

2.8 Internal Controls. The Issuer has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

5



--------------------------------------------------------------------------------

2.9 Disclosure Controls. The Issuer has established and maintains disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors with respect to the Issuer that could
significantly affect the Issuer’s internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses. The
Issuer is in compliance in all material respects with all provisions currently
in effect and applicable to the Issuer of the Sarbanes-Oxley Act of 2002, and
all rules and regulations promulgated thereunder or implementing the provisions
thereof.

2.10 No Material Adverse Change. Except as disclosed in the SEC Documents, since
December 31, 2013, the Issuer has not (i) experienced or suffered any Material
Adverse Effect, (ii) incurred any material liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Issuer’s business or (iii) declared, made or paid any dividend or
distribution of any kind on its capital stock.

2.11 No Undisclosed Events or Circumstances. Except as disclosed in the SEC
Documents, since December 31, 2013, except for the consummation of the
transactions contemplated herein, to the Issuer’s knowledge, no event or
circumstance has occurred or exists with respect to the Issuer or its
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Issuer but which has not been so publicly announced or
disclosed.

2.12 Litigation. Except as disclosed in the SEC Documents, no action, suit,
proceeding or investigation is currently pending or, to the knowledge of the
Issuer, has been threatened in writing against the Issuer that: (i) concerns or
questions the validity of this Agreement; (ii) concerns or questions the right
or authority of the Issuer to enter into the Transaction Documents and to
perform its obligations thereunder; or (iii) is reasonably likely to have a
Material Adverse Effect. The Issuer is neither a party to nor subject to the
provisions of any material order, writ, injunction, judgment or decree of any
court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Issuer currently pending or that the Issuer
intends to initiate that would have a Material Adverse Effect.

2.13 Compliance. The Issuer (i) is not in violation of any provision of the
Issuer’s certificate of incorporation or bylaws as currently in effect, (ii) is
not in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Issuer under), nor has the Issuer received notice of a claim that
it is in default under or that it is in violation of, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (iii) is not in violation of any order of any court,
arbitrator or governmental body, or (iii)is not or has not been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in each case (other than with respect to clause (i) above) for
such defaults or violations as would not have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

2.14 Listing and Maintenance Requirements. The Issuer is in compliance with the
requirements of the NASDAQ for continued listing of the Issuer Common Stock
thereon and the Issuer has not received any notification that, and has no
knowledge that the NASDAQ is contemplating terminating such listing. The
issuance and sale of the Issuer Shares hereunder does not contravene the rules
and regulations of the NASDAQ in any material respect.

2.15 Investment Company Act. The Issuer is not and, after giving effect to the
offering and sale of the Issuer Shares, will not be an “investment company” or
an entity “controlled” by an “investment company,” as such terms are defined in
the Investment Company Act of 1940.

2.16 Private Placement. Neither the Issuer nor its Affiliates, nor any Person
acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Issuer Shares
hereunder, (ii) has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the sale and issuance by the Issuer of the
Issuer Shares under the Securities Act or (iii) has issued any shares of Issuer
Common Stock or shares of any series of preferred stock or other securities or
instruments convertible into, exchangeable for or otherwise entitling the holder
thereof to acquire shares of Issuer Common Stock which would be integrated with
the sale of the Issuer Shares to MD Anderson for purposes of the Securities Act
or of any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Issuer are listed or
designated, nor will the Issuer or any of its Affiliates take any action or
steps that would require registration of any of the Issuer Shares under the
Securities Act or cause the offering of the Issuer Shares to be integrated with
other offerings. Assuming the accuracy of the representations and warranties of
MD Anderson, the offer and sale of the Issuer Shares to be issued by the Issuer
to MD Anderson pursuant to this Agreement will be exempt from the registration
requirements of the Securities Act.

2.17 No Manipulation of Stock. The Issuer has not taken and will not, in
violation of applicable law, take, any action outside the ordinary course of
business designed to or that might reasonably be expected to cause or result in
unlawful manipulation of the price of the Issuer Common Stock.

2.18 Brokers. Neither the Issuer nor any of the officers, directors or employees
of the Issuer has employed any broker or finder in connection with the
transaction contemplated by this Agreement.

2.19 OFAC. Neither the Issuer nor, to the Issuer’s knowledge, any director,
officer, agent, employee, Affiliate or person acting on behalf of the Issuer, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

2.20 Reliance. The Issuer understands that the foregoing representations and
warranties shall be deemed material and to have been relied upon by MD Anderson.

 

7



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS OF MD ANDERSON

MD Anderson hereby represents, warrants and covenants to the Issuer as follows:

3.1 Authorization and Power. MD Anderson has the requisite power and authority
to enter into and perform the Transaction Documents and to purchase the Issuer
Shares being sold to it hereunder. The execution, delivery and performance of
this Agreement by MD Anderson and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of MD Anderson or its board of regents,
board of directors, stockholders or other governing body is required. When
executed and delivered by MD Anderson, this Agreement shall constitute a valid
and binding obligation of MD Anderson, enforceable against MD Anderson in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

3.2 No Conflict. The execution, delivery and performance of the Transaction
Documents by MD Anderson and the consummation by MD Anderson of the transactions
contemplated hereby do not and will not (i) violate any provision of MD
Anderson’s charter or organizational documents, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which MD Anderson is a party or by which MD Anderson’s properties or assets
are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to MD Anderson or by which
any property or asset of MD Anderson are bound or affected, except, in all
cases, other than violations (with respect to federal and state securities laws)
above, for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
materially and adversely affect MD Anderson’s ability to perform its obligations
under this Agreement.

3.3 Purchaser Sophistication; Accredited Investor. MD Anderson (a) is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to, investments in shares presenting an investment
decision like that involved in the purchase of the Issuer Shares, including
investments in securities issued by the Issuer and investments in comparable
companies, and has requested, received, reviewed and considered all information
it deemed relevant in making an informed decision to purchase the Issuer Shares;
(b) in connection with its decision to purchase the Issuer Shares, relied only
upon the SEC Documents, other publicly available information, and the
representations and warranties of the Issuer contained herein; (c) is an
“accredited investor” pursuant to Rule 501 of Regulation D under the Securities
Act; (d) is acquiring the Issuer Shares for its own account for investment only
and with no present intention of distributing any of the Issuer Shares or any
arrangement or understanding with any other persons regarding the distribution
of the Issuer Shares; (e) has not been organized, reorganized or recapitalized
specifically for the purpose of investing in the

 

8



--------------------------------------------------------------------------------

Issuer Shares; (f) will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire to take a pledge of) any of the Issuer Shares except in
compliance with the Securities Act and applicable state securities laws; (g)
understands that the Issuer Shares are being offered and sold to it in reliance
upon specific exemptions from the registration requirements of the Securities
Act and state securities laws, and that the Issuer is relying upon the truth and
accuracy of, and MD Anderson’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of MD Anderson set forth herein
in order to determine the availability of such exemptions and the eligibility of
MD Anderson to acquire the Issuer Shares; (h) understands that its investment in
the Issuer Shares involves a significant degree of risk, including a risk of
total loss of MD Anderson’s investment (provided that such acknowledgment in no
way diminishes the representations, warranties and covenants made by the Issuer
hereunder); and (i) understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Issuer Shares.

3.4 Principal Office. MD Anderson maintains its principal executive office in
Houston, Texas.

3.5 Restricted Shares. MD Anderson acknowledges that the Issuer Shares are
restricted securities and must be held indefinitely unless subsequently
registered under the Securities Act or (if the Issuer is not selling the Issuer
Shares pursuant to Rule 144 promulgated under the Securities Act) the Issuer
receives an opinion of counsel reasonably satisfactory to the Issuer that such
registration is not required. MD Anderson is aware of the provisions of Rule 144
promulgated under the Securities Act which provide a safe harbor for the limited
resale of stock purchased in a private placement subject to the satisfaction of
certain conditions (if applicable), including, among other things, the existence
of a public market for the stock, the availability of certain current public
information about the Issuer, the resale occurring after certain holding periods
have been met, the sale being conducted through a “broker’s transaction” or a
transaction directly with a “market maker” and the number of shares of the stock
being sold during any three-month period not exceeding specified limitations. MD
Anderson further acknowledges and understands that the Issuer may not be
satisfying the current public information requirement of Rule 144 at the time MD
Anderson wishes to sell the Issuer Shares and, if so, MD Anderson may be
precluded from selling the Issuer Shares under Rule 144 even if the required
holding period has been satisfied.

3.6 Ownership of Capital Stock. As of the date hereof, excluding the Issuer
Shares, MD Anderson and its Affiliates beneficially own no shares of capital
stock of the Issuer.

3.7 Stock Legends. MD Anderson acknowledges that certificates evidencing the
Issuer Shares shall bear a restrictive legend in substantially the following
form (and including related stock transfer instructions and record notations):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT

 

9



--------------------------------------------------------------------------------

BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

3.8 No Legal, Tax or Investment Advice. MD Anderson understands that nothing in
this Agreement or any other materials presented by or on behalf of the Issuer to
MD Anderson in connection with the purchase of the Issuer Shares constitutes
legal, tax or investment advice. MD Anderson has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Issuer Shares.

3.9 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Issuer or MD Anderson for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of MD Anderson.

3.10 Regulation M. MD Anderson is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Issuer Common Stock
and other activities with respect to Issuer Common Stock.

ARTICLE IV

COVENANTS OF THE PARTIES

4.1 Lockup.

(a) Agreement to Lock-Up. MD Anderson hereby agrees that it will not, without
the prior written consent of the Issuer during the period commencing on the
Closing Date and ending on the date that is one hundred twenty (120) days after
the Closing Date (i) lend, offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Issuer Common Stock; or (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any shares of Issuer Common
Stock, whether any such transaction described in clause (a) or (b) above is to
be settled by delivery of Issuer Common Stock or other securities, in cash or
otherwise; provided, that this Section 4.1 shall not apply to any transfer of
Issuer Shares by MD Anderson to its Affiliates, provided that as a condition of
such transfer, such Affiliate agrees in writing to be bound by the provisions of
this Section 4.1 to the same extent as MD Anderson.

(b) Stop Transfer Instructions. In order to enforce the foregoing covenant, the
Issuer may impose stop-transfer instructions with respect to the shares of
Issuer Common Stock of MD Anderson (and transferees and assignees thereof) until
the end of such restricted period.

 

10



--------------------------------------------------------------------------------

4.2 Further Transfers. Without in any way limiting the provisions of Section
4.1, MD Anderson covenants that the Issuer Shares will only be sold, offered for
sale, pledged, loaned, or otherwise disposed of pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act, and in compliance with any applicable state
securities laws. In connection with any transfer of Issuer Shares other than
pursuant to an effective registration statement or Rule 144, the Issuer may
require MD Anderson to provide to the Issuer an opinion of counsel selected by
MD Anderson, the form and substance of which opinion shall be reasonably
satisfactory to the Issuer, to the effect that such transfer does not require
registration under the Securities Act.

4.3 Furnishing of Information. In order to enable MD Anderson to sell the Issuer
Shares under Rule 144, until the date that the Issuer Shares cease to be
Registrable Securities (as defined in the Registration Rights Agreement) (and
for no less than 12 months from the Closing), the Issuer shall use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Issuer after the date hereof pursuant to the Exchange Act. If,
during such period, the Issuer is not required to file reports pursuant to the
Exchange Act, it shall use its commercially reasonable efforts to prepare and
furnish to MD Anderson and make publicly available in accordance with Rule
144(c) such information as is required for MD Anderson to sell the Issuer Shares
under Rule 144.

4.4 No Integration. The Issuer shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Issuer shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Issuer Shares pursuant to this Agreement in a
manner that would require the registration under the Securities Act of the sale
of the Issuer Shares to MD Anderson, or that will be integrated with the offer
or sale of the Issuer Shares pursuant to this Agreement for purposes of the
rules and regulations of the NASDAQ such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.

ARTICLE V

CONDITIONS TO CLOSING

5.1 Conditions Precedent to the Obligations of MD Anderson. The obligation of MD
Anderson to acquire the Issuer Shares at the Closing is subject to the
satisfaction or waiver by MD Anderson, at or before the Closing, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Issuer contained in Article II shall be true and correct in all respects as of
the date of this Agreement and as of the Closing Date.

(b) Performance. The Issuer shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Issuer on or before
the Closing.

 

11



--------------------------------------------------------------------------------

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Listing of Additional Shares. The Issuer shall have submitted a Listing of
Additional Shares Notification with the NASDAQ covering all of the Issuer
Shares.

(e) License Agreement. Each Licensee shall have executed and delivered the
License Agreement, and the License Agreement shall be in full force and effect.

(f) Registration Rights Agreement. The Issuer shall have executed and delivered
the Registration Rights Agreement, and the Registration Rights Agreement shall
be in full force and effect.

5.2 Conditions Precedent to the Obligations of the Issuer. The obligation of the
Issuer to issue the Issuer Shares at the Closing is subject to the satisfaction
or waiver by the Issuer, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of MD
Anderson contained in Article III shall be true and correct in all respects as
of the Closing.

(b) Performance. MD Anderson shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by MD Anderson
at or prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents

(d) “Bad Actor” Certifications. The Issuer and each Issuer Covered Person shall
have provided to the Issuer a properly completed and executed questionnaire in
the form of Exhibit B hereto prior to the date hereof and on or prior to the
Closing Date no “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Issuer or, to the Issuer’s knowledge, the Issuer Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable.

(e) License Agreement. MD Anderson shall have executed and delivered the License
Agreement, and the License Agreement shall be in full force and effect.

(f) Registration Rights Agreement. MD Anderson shall have executed and delivered
the Registration Rights Agreement, and the Registration Rights Agreement shall
be in full force and effect.

(g) Intrexon Documentation. MD Anderson shall deliver evidence satisfactory to
the Issuer that Intrexon has executed and delivered a securities issuance
agreement and registration rights agreement in form and substance reasonably
satisfactory to the Issuer.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
representations and warranties of the Issuer and MD Anderson contained in or
made pursuant to this Agreement (a) shall survive the execution and delivery of
this Agreement and the Closing for a period of three (3) years after the
Closing; provided, however, notwithstanding the foregoing, the representations
and warranties of the Issuer set forth in Sections 2.1, 2.2 and 2.3 shall
survive the execution and delivery of this Agreement and the Closing
indefinitely; and (b) shall in no way be affected by any investigation or
knowledge of the subject matter thereof made by or on behalf of MD Anderson or
the Issuer.

6.2 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Issuer agrees to indemnify and to hold harmless MD Anderson
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Issuer or any of its officers, employees or representatives is responsible.
MD Anderson, severally, agrees to indemnify and hold harmless the Issuer from
any liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which MD Anderson or
any of its officers, employees or representatives is responsible.

6.3 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

6.4 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

6.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 4:00 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 4:00 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email

 

13



--------------------------------------------------------------------------------

addresses for such notices and communications are those set forth below, or such
other address or facsimile number as may be designated in writing hereafter, in
the same manner, by any such Person:

 

If to the Issuer:    ZIOPHARM Oncology, Inc.    1 First Avenue    Parris
Building, #34    Boston, MA 02129    Attention: Chief Executive Officer   
Email: cbelbel@ziopharm.com    Fax No.: 617.778.0420 with copies (which copies
   Cooley LLP shall not constitute notice    500 Boylston Street to the Issuer)
to:    Boston, MA 02116    Attention: Marc Recht    Email: mrecht@cooley.com   
Fax No.: 617.937.2400 If to MD Anderson   

University of Texas System Board of Regents on behalf of The University of Texas
M.D. Anderson Cancer Center

Legal Services-Unit 1674

P.O. Box 301407

Houston, Texas 77230-1407

Attention: Legal Services

 

And

 

Legal Services-1MC11.3433

The University of Texas M. D. Anderson Cancer Center

7007 Bertner Avenue

Houston, Texas 77030-3907

Attention: Legal Services

6.6 Amendments; Waivers. This Agreement and any term hereof may be amended,
terminated or waived only with the written consent of the Issuer and MD
Anderson. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

6.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

14



--------------------------------------------------------------------------------

6.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Issuer may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of MD Anderson; provided, however, that no
such consent shall be required in connection with any assignment (i) occurring
by operation of law in connection with any merger or consolidation to which the
Issuer is a party, (ii) in connection with the acquisition of all or
substantially all of the assets of the Issuer or (iii) any other similar
business combination transaction involving the Issuer. MD Anderson may assign
its rights under this Agreement only to a Person to whom MD Anderson assigns or
transfers all Issuer Shares held by MD Anderson; provided, that (i) following
such transfer or assignment, the further disposition of the Issuer Shares by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (ii) as a condition of such transfer, such transferee
agrees in writing to be bound by all of the terms and conditions of this
Agreement as a party hereto and (iii) such transfer shall have been made in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto.

6.9 Persons Entitled to Benefit of Agreement. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

6.10 State Agency Limitations. MD Anderson is an agency of the State of Texas
and under the Constitution and laws of the State of Texas possesses certain
rights and privileges, is subject to certain limitations and restrictions, and
only has such authority as is granted to it under the Constitution and laws of
the State of Texas. Notwithstanding any provision hereof, nothing in this
Agreement is intended to be, nor will it be construed to be, a waiver of the
sovereign immunity of the State of Texas or a prospective waiver or restriction
of any of the rights, remedies, claims, and privileges of the State of Texas.
Moreover, notwithstanding the generality or specificity of any provision hereof,
the provisions of this agreement as they pertain to MD Anderson are enforceable
only to the extent authorized by the Constitution and laws of the State of
Texas.

6.11 Governing Law; Dispute Resolution. This Agreement will be governed by the
laws of the State of Texas without regard to conflict of law principles. In the
event of any dispute between the Issuer on the one hand, and MD Anderson on the
other (a “Dispute”), the parties agree that such Dispute shall be first
submitted for resolution for a period of ten (10) calendar days to designated
senior officers of each of the parties who hold legal authority to resolve and
settle such dispute. If any Dispute cannot be resolved and settled within such
period, then to the extent authorized by the law governing the power and
authority of each party, the parties agree to submit such Dispute to full and
binding arbitration that will be undertaken and conducted under the auspices of
the American Arbitration Association by a panel of three (3) arbitrators
pursuant to that organization’s Commercial Arbitration Rules then in effect, as
modified by and subject to the following terms:

(a) MD Anderson, on the one hand, and the Issuer, on the other, will each choose
one arbitrator and those two arbitrators will select the third arbitrator.

 

15



--------------------------------------------------------------------------------

(b) The fees and expenses of the arbitrators shall be borne in equal shares by
the parties.

(c) Each party shall bear the fees and expenses of its legal representation in
the arbitration.

(d) The arbitral tribunal shall not reallocate either the fees and expenses of
the arbitrators or of the parties’ legal representation.

(e) The arbitration shall be held in Nashville, Tennessee, USA which shall be
the seat of the arbitration.

(f) The arbitrators may not award, and no party may seek, indirect, incidental,
consequential, punitive, exemplary, special, or enhanced damages, or prejudgment
interest, or attorneys’ fees or costs, nor may the arbitrators apply any
multiplier to any award of actual damages, except as may be required by statute.

(g) The arbitrators must issue a reasoned award, setting forth the arbitrators’
findings of fact and conclusions of law.

(h) The award of the arbitrators may be entered in any court of competent
jurisdiction. The award rendered by the arbitrators shall be final and binding
on the parties, except that the award is subject to limited judicial review and
vacatur for the following reasons only: (i) the award was procured by
corruption, fraud, or undue means, (ii) the award was tainted by evidence of
partiality or corruption by any of the arbitrators, (iii) the award was tainted
by misconduct by any of the arbitrators, (iv) the arbitrators exceeded their
powers, and/or (v) the award evidences a manifest disregard of the law or is
contrary to public policy. If the parties are unable to resolve a Dispute
through binding arbitration, then any lawsuit pertaining to such Dispute that is
brought by one party against another must be presented to and decided by a state
or federal court in the home locale of the defendant party (that being Houston,
Texas for MD Anderson and Boston, Massachusetts for the Issuer).

6.12 Counterparts; Execution. This Agreement may be executed in three (3) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

6.13 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by law, (a)
all other provisions hereof shall remain in full force and effect and shall be
liberally construed in order to carry out the intentions of the parties as
nearly as may be possible and (b) the parties shall use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
such provision(s) in this Agreement.

[SIGNATURE PAGES TO FOLLOW]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Issuance
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

THE ISSUER: ZIOPHARM ONCOLOGY, INC. By:  

/s/ Jonathan Lewis

  Jonathan Lewis, M.D., Ph.D.   Chief Executive Officer

SIGNATURE PAGE TO SECURITIES ISSUANCE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Issuance
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

MD ANDERSON: BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS SYSTEM On behalf of The
University of Texas M.D. Anderson Cancer Center By:  

/s/ Ronald A. DePinho, MD

Name:  

Ronald A. DePinho, MD

Title:  

President

 

SIGNATURE PAGE TO SECURITIES ISSUANCE AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

REGISTRATION RIGHTS AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

Exhibit B

“BAD ACTOR” QUESTIONNAIRE FORMS



--------------------------------------------------------------------------------

ZIOPHARM ONCOLOGY, INC.

CONFIDENTIAL Rule 506 Disqualification Event Questionnaire (“Individual”)

COMPLETED ON BEHALF OF:                                          

This questionnaire is being furnished to you to obtain information in connection
with a potential offering (the “Offering”) of securities under Rule 506 of the
Securities Act of 1933 (the “Securities Act”). As used in this questionnaire,
“you” also refers to any entity on whose behalf you are responding.

Please review Exhibit A and confirm that you can make all of the statements on
behalf of yourself, as well as any entity that you control, directly or
indirectly. If you cannot make one or more of the statements, please contact us
to provide details. If you have doubts regarding whether you can make all of the
statements, please contact us.

By completing and signing this questionnaire, you also indicate: (i) your
consent for Cooley LLP and its clients to rely upon the information provided;
(ii) your agreement to promptly notify Cooley LLP and the Issuer of securities
of any changes in information provided that occurs after the date you sign the
questionnaire and prior to the applicable offering of securities; and (iii) your
confirmation that the statements on Exhibit A are true and correct, to the best
of your knowledge and belief after a reasonable investigation, as of the date
you sign the questionnaire, as they pertain to you and to any entity that you
control.1

Please return this Questionnaire to Cooley LLP, Attn: Christopher Gerry, by
e-mail to cgerry@cooley.com. If you have any questions with respect to these
matters, please contact Chris at cgerry@cooley.com or 617-937-2323.

The statements on Exhibit A are true and correct to the best of my knowledge,
information and belief after a reasonable investigation as of the date below.

 

 

   

 

Date     (Signature)      

 

      (Printed Name)      

 

      Title (if applicable) Address:  

 

   

 

   

 

1  While the SEC has not provided specific guidance as to what they mean by
“control” in this context, in other contexts the SEC has determined that control
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise.



--------------------------------------------------------------------------------

Exhibit A

 

1. Criminal Convictions.

You have not been convicted, within ten years before the sale of the securities
(or five years, in the case of issuers, their predecessors and affiliated
issuers), of any felony or misdemeanor:

 

  •   in connection with the purchase or sale of any security;

 

  •   involving the making of any false filing with the SEC; or

 

  •   arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment advisor or paid solicitor of
purchasers of securities.

 

2. Court Orders, Injunctions and Decrees.

Your are not subject to any order, judgment or decree of any court of competent
jurisdiction, entered within five years before the sale of the securities, that,
at the time of such sale, restrains or enjoins you from engaging or continuing
to engage in any conduct or practice:

 

  •   in connection with the purchase or sale of any security;

 

  •   involving the making of any false filing with the SEC; or

 

  •   arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities.

 

3. Final Orders from Specified State or Federal Regulators.

You are not subject to a final order of a state securities commission (or an
agency of officer of a state performing similar functions); a state authority
that supervises or examines banks, savings associations, or credit unions; a
state insurance commission (or an agency or officer of a state performing
similar functions); an appropriate federal banking agency; the Commodity Futures
Trading Commission; or the National Credit Union Administration that:

 

  •   at the time of the sale of the securities, bars you from:

 

  •   association with an entity regulated by such commission, authority, agency
or officer;

 

  •   engaging in the business of securities, insurance or banking; or

 

  •   engaging in savings association or credit union activities; or

 

  •   constitutes a final order based on a violation of any law or regulation
that prohibits fraudulent, manipulative, or deceptive conduct entered within ten
years before the sale of the securities.

 

4. SEC Disciplinary Orders.

You are not subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that, at the time of the sale of the securities:

 

  •   suspends or revokes your registration as a broker, dealer, municipal
securities dealer or investment adviser;

 

  •   places limitations on the activities, functions or operations of, or
imposes civil money penalties on, such person; or

 

  •   bars you from being associated with any entity or from participating in
the offering of any penny stock.



--------------------------------------------------------------------------------

5. SEC Cease and Desist Orders.

You are not subject to any order of the SEC, entered within five years before
the sale of the securities, that, at the time of such sale, orders you to cease
and desist from committing or causing a future violation of:

 

  •   any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1)
of the Advisers Act or any other rule or regulation thereunder; or

 

  •   Section 5 of the Securities Act.

 

6. Suspension or Expulsion from SRO Membership or Association with an SRO
Member.

You have not been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

7. SEC Refusal or Stop Order.

You have not filed (as a registrant or issuer), nor were you named as an
underwriter in any registration statement or Regulation A offering statement
filed with the SEC that, within five years before the sale of the securities,
was the subject of a refusal order, stop order, or order suspending the
Regulation A exemption, or is, at the time of the sale of the securities, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued.

 

8. U.S. Postal Service False Representation Orders.

You are not subject to a United States Postal Service false representation order
entered within five years before the sale of the securities, nor are you, at the
time of the sale of the securities, subject to a temporary restraining order or
preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations.

 

9. Commission-based Solicitors.

You are not aware of any person or entity, other than any person or entity
engaged directly by the issuer, entitled (directly or indirectly) to receive any
remuneration in connection with this offering other than as identified by you in
writing to the issuer’s outside corporate counsel within the 20 days prior to
the consummation of the offering.



--------------------------------------------------------------------------------

ZIOPHARM ONCOLOGY, INC.

CONFIDENTIAL Rule 506 Disqualification Event Questionnaire (“Entity”)

COMPLETED ON BEHALF OF: BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS SYSTEM, On
behalf of The University of Texas M.D. Anderson Cancer Center

 

 

This questionnaire is being furnished to you to obtain information in connection
with a potential offering (the “Offering”) of securities under Rule 506 of the
Securities Act of 1933 (the “Securities Act”). As used in this questionnaire,
“you” refers to any entity on whose behalf you are responding.

Please review Exhibit A and confirm that you can make all of the statements on
behalf of Entity. If you cannot make one or more of the statements, please
contact us to provide details. If you have doubts regarding whether you can make
all of the statements, please contact us.

By completing and signing this questionnaire, you also indicate that: (i) Cooley
LLP and its clients may rely upon the information provided; (ii) you will notify
Cooley LLP and the Issuer of securities of any changes in information provided
that occurs after the date you sign the questionnaire and prior to the
applicable offering of securities; and (iii) the statements on Exhibit A are
true and correct, to the best of your knowledge and belief after a reasonable
investigation, as of the date you sign the questionnaire.

Please return this Questionnaire to Cooley LLP, Attn: Christopher Gerry, by
e-mail to cgerry@cooley.com. If you have any questions with respect to these
matters, please contact Chris at cgerry@cooley.com or 617-937-2323.

The statements on Exhibit A are true and correct to the best of my knowledge,
information and belief after a reasonable investigation as of the date below.

 

BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS SYSTEM On behalf of The University
of Texas M.D. Anderson Cancer Center By:  

 

Name:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

Exhibit A

 

1. Criminal Convictions.

You have not been convicted, within ten years before the sale of the securities
(or five years, in the case of issuers, their predecessors and Affiliated
Issuers), of any felony or misdemeanor:

 

  •   in connection with the purchase or sale of any security;

 

  •   involving the making of any false filing with the SEC; or

 

  •   arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment advisor or paid solicitor of
purchasers of securities.

 

2. Court Orders, Injunctions and Decrees.

You are not subject to any order, judgment or decree of any court of competent
jurisdiction, entered within five years before the sale of the securities, that,
at the time of such sale, restrains or enjoins Entity from engaging or
continuing to engage in any conduct or practice:

 

  •   in connection with the purchase or sale of any security;

 

  •   involving the making of any false filing with the SEC; or

 

  •   arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser or paid solicitor of
purchasers of securities.

 

3. Final Orders from Specified State or Federal Regulators.

You are not subject to a final order of a state securities commission (or an
agency of officer of a state performing similar functions); a state authority
that supervises or examines banks, savings associations, or credit unions; a
state insurance commission (or an agency or officer of a state performing
similar functions); an appropriate federal banking agency; the Commodity Futures
Trading Commission; or the National Credit Union Administration that:

 

  •   at the time of the sale of the securities, bars Entity from:

 

  •   association with an entity regulated by such commission, authority, agency
or officer;

 

  •   engaging in the business of securities, insurance or banking; or

 

  •   engaging in savings association or credit union activities; or

 

  •   constitutes a final order based on a violation of any law or regulation
that prohibits fraudulent, manipulative, or deceptive conduct entered within ten
years before the sale of the securities.

 

4. SEC Disciplinary Orders.

You are not subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that, at the time of the sale of the securities:

 

  •   suspends or revokes Entity’s registration as a broker, dealer, municipal
securities dealer or investment adviser;

 

  •   places limitations on the activities, functions or operations of, or
imposes civil money penalties on, such person; or

 

  •   bars Entity from being associated with any entity or from participating in
the offering of any penny stock.



--------------------------------------------------------------------------------

5. SEC Cease and Desist Orders.

You are not subject to any order of the SEC, entered within five years before
the sale of the securities, that, at the time of such sale, orders Entity to
cease and desist from committing or causing a future violation of:

 

  •   any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1)
of the Advisers Act or any other rule or regulation thereunder; or

 

  •   Section 5 of the Securities Act.

 

6. Suspension or Expulsion from SRO Membership or Association with an SRO
Member.

You have not been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

7. SEC Refusal or Stop Order.

You have not filed (as a registrant or issuer), nor was Entity named as an
underwriter in any registration statement or Regulation A offering statement
filed with the SEC that, within five years before the sale of the securities,
was the subject of a refusal order, stop order, or order suspending the
Regulation A exemption, or is, at the time of the sale of the securities, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued.

 

8. U.S. Postal Service False Representation Orders

You are not subject to a United States Postal Service false representation order
entered within five years before the sale of the securities, nor is Entity, at
the time of the sale of the securities, subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations.

 

9. Affiliated Issuers

If you are controlled by any other entity or if any other entity is an
affiliated issuer of the issuer conducting the Offering as a result of your
voting power or beneficial ownership of the issuer conducting the Offering, then
you can confirm that each such entity can also make the statements set forth in
paragraphs 1 through 8 above.

[If You are the issuer in the offering, include the item below:]

 

10. Other Issuer Covered Persons

Entity, the issuer in the offering, has distributed, collected, and thoroughly
reviewed a “Rule 506 Disqualification Questionnaire” from each Other Issuer
Covered Person (defined herein). With respect to securities of the issuer to be
offered and sold in the offering, each of issuer’s predecessors (if any),
affiliated issuers, directors, executive officers, other officers of the issuer
participating in the offering, beneficial owner of 20% or more of the issuer’s
outstanding voting equity securities, calculated on the basis of voting power,
promoters (as that term is defined in Rule 405 under the Securities Act) (each,
an “Other Issuer Covered Person” and, together, “Other Issuer Covered



--------------------------------------------------------------------------------

Persons”) completed such questionnaire and confirmed that the statements on
Exhibit A of such Other Issuer Covered Person’s questionnaire is true and
correct as of the date such Other Issuer Covered Person signed the
questionnaire. You have no reason to believe, nor has any fact or circumstance
come to the attention of the Entity, that (i) any of the Other Issuer Covered
Persons incorrectly completed their questionnaire or (ii) any of the Other
Issuer Covered Persons will be unable to make the statements set forth in
Exhibit A to their questionnaire prior to the offering of the securities.